Citation Nr: 0940961	
Decision Date: 10/27/09    Archive Date: 11/04/09

DOCKET NO.  02-05 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for syphilis.

2.  Entitlement to service connection for an acquired 
psychiatric disorder, including as a residual of (i.e., 
secondary to) the syphilis.


REPRESENTATION

Appellant represented by:	Mr. David E. Boelzner, 
Attorney


ATTORNEY FOR THE BOARD

C. P. Swick, Associate Counsel




INTRODUCTION

The Veteran had active military service from November 1976 to 
October 1980.  In September 2001, the Department of Veterans 
Affairs (VA) determined that his period of service from 
January 15, 1976, to January 14, 1979, was under honorable 
conditions, whereas his service from January 15, 1979, to 
October 10, 1980, was dishonorable.  So his second period of 
dishonorable service is a bar to VA compensation benefits.  
38 U.S.C.A. § 101(2) (West 2002); 38 C.F.R. § 3.12(a) (2009).

This appeal to the Board of Veterans' Appeals (Board) arose 
from decisions of the VA Regional Office (RO) in Winston-
Salem, North Carolina.  In September 2001, the RO denied the 
Veteran's claims for service connection for an 
acquired psychiatric disorder (claimed as "nerves") and for 
headaches, sinusitis, neck, back, bilateral feet, and 
bilateral knee disabilities.  In July 2003, the Board 
remanded the case after he had indicated that he wanted a 
hearing at the RO before a Veterans Law Judge of the Board.  
But after his hearing was scheduled for November 2003, he 
withdrew his hearing request.  Then, in March 2004, the RO 
also denied his claims for service connection for syphilis 
and residuals (warts, etc.).

The Board issued a decision in January 2005 also denying 
these claims, and the Veteran appealed that decision to the 
U.S. Court of Appeals for Veterans Claims (Court/CAVC).  In 
October 2005, during the pendency of that appeal to the 
Court, a separate appeal to the Board for five additional 
claims was denied.  Those claims were for service connection 
for headaches, a neck disability, a back disability, 
sinusitis, and a left foot disability - nearly all claimed 
as secondary to 
Guillain-Barré syndrome as a result of a swine flu 
vaccination.

In October 2006, the Veteran's attorney and VA's Office of 
General Counsel, representing the Secretary, filed a Joint 
Motion asking the Court to partially vacate the Board's 
decision - to the extent it had denied the claims for 
syphilis and an acquired psychiatric disorder, and to remand 
these claims for further development and readjudication in 
compliance with the directives specified.  The Joint Motion 
specifically noted the Veteran was not contesting the Board's 
decision denying his claims for service connection for a 
right foot disability, bilateral knee disability, and warts.  
Nor was he contesting any of the claims adjudicated and 
denied in the Board's October 2005 Decision.  The Court 
granted the Joint Motion in a November 2006 Order and 
returned the file to the Board.

In May 2007, to comply with the Court's Order, the Board 
remanded the claims for syphilis and an acquired psychiatric 
disorder to the RO via the Appeals Management Center (AMC).

Subsequently, after receiving the case back from the AMC, the 
Board issued another decision in April 2008 again denying the 
claims for service connection for syphilis and an acquired 
psychiatric disorder, and the Veteran again appealed the 
Board's decision to the Court.

In July 2008, the Veteran's attorney and VA's Office of 
General Counsel filed another Joint Motion asking the Court 
to vacate the Board's April 2008 decision and remand the case 
for further development and readjudication in compliance with 
directives specified.  The Court granted the Joint Motion in 
a August 2008 Order and returned the file to the Board.

And to comply with that Order, the Board again remanded this 
case to the RO in January 2009 via AMC.  The RO has since 
issued a supplemental statement of the case (SSOC) in May 
2009 continuing to deny the claims for syphilis and an 
acquired psychiatric disorder, so these claims are again 
before the Board for further appellate consideration.




FINDINGS OF FACT

1.  The most probative evidence indicates the Veteran had no 
signs or symptoms of syphilis during his period of 
qualifying, honorable service from January 15, 1976 
to January 14, 1979.

2.  His subsequent service from January 15, 1979 to October 
10, 1980 was dishonorable, so disqualifying for VA 
compensation benefits for any disability resulting from that 
period of service.

3.  He initially was diagnosed with early latent syphilis 
nearly eight years later, in February 1987; it was treated 
with bicillin injections, and he has not had a laboratory 
test positive for syphilis since July 1988.

4.  The most probative evidence indicates the Veteran had no 
psychiatric-related complaints, treatment or diagnoses while 
in service or concerning a psychosis, in particular, within 
one year after service.  He also did not have any relevant 
complaints or receive any pertinent treatment or diagnosis of 
a psychiatric disorder for many ensuing years.

5.  He is not alleging, and the medical and other evidence 
does not otherwise suggest, that he had a psychiatric 
disorder while in service (either during his qualifying or 
disqualifying service) or a psychosis, specifically, within 
one year of his discharge from service.

6.  His claim for a psychiatric disorder, instead, is 
predicated on the notion that it is an emotional residual of 
his syphilis, but his syphilis has not been established as 
related to his military service (and especially to his 
qualifying period of service), so itself not service 
connected.

7.  Evidence on file also suggest the psychiatric disorder, 
instead, is a residual of a closed-head injury sustained many 
years after service.


CONCLUSIONS OF LAW

1.  The Veteran's syphilis infection was not incurred or 
aggravated during his qualifying service.  
38 U.S.C.A. §§ 101(2), 1131 (West 2002); 38 C.F.R. 
§§ 3.12(a), 3.303 (2009).

2.  The Veteran's acquired psychiatric disorder also was not 
incurred in service, may not be presumed to have been 
incurred in service, and is not proximately due to, the 
result of, or chronically aggravated by (i.e., secondary to) 
a service-connected disability.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310 (2009)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  For a claim, as here, pending before VA on or 
after May 30, 2008, 38 C.F.R. § 3.159 was amended to 
eliminate the requirement that VA also request that a 
claimant submit any evidence in his possession that might 
substantiate the claims.  See 73 Fed. Reg. 23,353 (Apr. 30, 
2008).  The VCAA notice requirements apply to all five 
elements of a service-connection claim, including the 
downstream disability rating and effective date elements.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

Ideally, VCAA should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  
If, however, for whatever reason it was not, or the notice 
provided was inadequate, this timing error can be effectively 
"cured" by providing any necessary VCAA notice and then 
going back and readjudicating the claim - such as in a 
statement of the case (SOC) or supplemental SOC (SSOC), such 
that the intended purpose of the notice is not frustrated and 
the Veteran is given an opportunity to participate 
effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United 
States Supreme Court made clear that a reviewing court, in 
considering the rule of prejudicial error, is precluded from 
applying a mandatory presumption of prejudice rather than 
assessing whether, based on the facts of each case, the error 
was outcome determinative.  In Sanders, the Supreme Court 
rejected the lower Federal Circuit's framework (see Sanders 
v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) 
that all VA notice errors are presumptively prejudicial, in 
part, because it was "complex, rigid, and mandatory."  Id., 
at 1704.  The Supreme Court rejected the Federal Circuit's 
analysis because it imposed an unreasonable evidentiary 
burden on VA to rebut the presumption and because it required 
VA to demonstrate why the error was harmless, rather than 
requiring the appellant - as the pleading party, to show the 
error was harmful.  Id., at 1705-06.  The Supreme Court 
stated that it had "warned against courts' determining 
whether an error is harmless through the use of mandatory 
presumptions and rigid rules rather than case-specific 
application of judgment, based upon examination of the 
record."  Id., at 1704-05.  Thus, it is clear from the 
Supreme Court's analysis that, while the Veterans Court could 
conclude generally that a specific type of error is more 
likely to prejudice an appellant, the error must nonetheless 
be examined in the context of the facts of the particular 
case.  Id.



The Veterans Court initially held in Vazquez-Flores v. Peake, 
22 Vet. App. 37, 48 (2008), that prejudicial deficiencies in 
the timing or content of a VCAA notice can be cured by 
showing the essential fairness of the adjudication will not 
be affected because:  (1) the defect was cured by actual 
knowledge on the part of the claimant ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrates an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F. 3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores, 22 Vet. App. at 
46.  See also Overton v. Nicholson, 20 Vet. App. 427, 435 
(2006) (finding the Board had erred by relying on various 
post-decisional documents for concluding adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Veterans Court nonetheless determined the evidence 
established the Veteran was afforded a meaningful opportunity 
to participate effectively in the adjudication of his claims, 
and therefore found the error harmless).

The Veterans Court further held in Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008), that for an increased-compensation 
claim (which, unlike here, involves a disability that already 
has been service connected), 38 U.S.C. § 5103(a) requires, 
at a minimum, that VA notify the claimant that, to 
substantiate a claim, the medical or lay evidence must show a 
worsening or increase in severity of the disability and the 
effect that such worsening or increase has on the claimant's 
employment and daily life.

On appeal, however, in Vazquez-Flores v. Shinseki, 2009 WL 
2835434 (Fed.Cir.), the Federal Circuit vacated and remanded 
important respects of the Veterans Court's holding in 
Vazquez-Flores, as well as a related case, Schultz v. Peake, 
No. 03-1235, 2008 WL 2129773, at 5 (Vet. App. Mar. 7, 2008).  
Significantly, the Federal Circuit concluded that "the notice 
described in 38 U.S.C. § 5103(a) need not be Veteran 
specific."  Similarly, "while a Veteran's 'daily life' 
evidence might in some cases lead to evidence of impairment 
in earning capacity, the statutory scheme does not require 
such evidence for proper claim adjudication."  Thus, the 
Federal Circuit held, "insofar as the notice described by the 
Veterans Court in Vazquez-Flores requires the VA to notify a 
Veteran of alternative diagnostic codes or potential "daily 
life" evidence, we vacate the judgments."  Vazquez, 2009 WL 
2835434, at 10.  The Veterans Court's other holdings in 
Vazquez-Flores appear to be intact, that is, regarding the 
above discussion of prejudicial deficiencies in timing or 
content of VCAA notice.

Turning now to this specific case at hand, letters satisfying 
the notice requirements of 38 C.F.R. § 3.159(b)(1) were sent 
to the Veteran in January 2001, May 2001, June 2001, January 
2004, June 2007.  The letters informed him of the evidence 
required to substantiate his claims for service connection 
and apprised him of his and VA's respective responsibilities 
in obtaining supporting evidence.  The June 2007 letter also 
complied with Dingess, as it apprised him of the downstream 
disability rating and effective date elements of his claims.  
And since providing that June 2007 notice, the RO has gone 
back and readjudicated the claims in the January 2008 and May 
2009 SSOCs, including considering any additional evidence 
submitted or otherwise obtained in response to that 
additional notice.  So the claims have been reconsidered 
since providing all necessary VCAA notice, to in turn cure 
the timing defect in the provision of that 
post-adjudicatory notice.  See again Mayfield IV; Prickett, 
supra.

VA also fulfilled its duty to assist the Veteran by obtaining 
all relevant evidence in support of his claims.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The RO and AMC obtained his 
service treatment records (STRs), VA treatment records, 
Social Security Administration (SSA) records, and those 
private medical records that he and his attorney and prior 
representative identified as pertinent.  There is no 
indication of any outstanding records pertaining to the 
claims.  



VA also provided the Veteran medical examinations in August 
2007 and April 2009 for medical nexus opinions concerning the 
etiology of his claimed disabilities, and in particular 
whether they are attributable to his qualifying period of 
military service.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  When remanding this case in January 2009 for that 
April 2009 examination, the Board took note of a statement 
the Veteran's attorney had submitted in November 2008 
regarding specific questions he wanted asked of the examiner.  
And the Board's remand posed those same requested questions 
to the examiner, verbatim.  Moreover, the examiners responded 
to all questions asked in the reports of their April 2009 
evaluations (note:  there were two examinations, one for the 
syphilis claim and another for the claim concerning the 
psychiatric disorder).  But since having the opportunity to 
review the reports of those evaluations, the Veteran's 
attorney has submitted another statement in July 2009 - in 
part, questioning the RO's reliance on those examiner's 
responses to the very same questions he had requested be 
asked in continuing to deny the claims.  So it seems the 
attorney is now asking the Board to ignore, or certainly 
consider less probative, those examiner's findings, 
especially the doctor that evaluated the Veteran concerning 
his claim for syphilis, not because of any fundamental 
problem with the quality and comprehensiveness of those 
evaluations, rather, only because the examiners did not 
conclude favorably to the claims.  The Board does not see the 
logic in this argument, especially, again, since the 
examiners were asked the same questions the attorney had 
wanted asked.  The Board therefore concludes there was 
compliance with the Board's remand directives.  See Stegall 
v. West, 11 Vet. App. 268 (1998) (indicating the appellant 
is entitled, as a matter of law, to compliance with remand 
directives).  But see, too, Dyment v. West, 13 Vet. App. 141, 
146-47 (1999) (indicating there need only be "substantial," 
not "exact" compliance).

Hence, no further VCAA notice or assistance is required.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001).



II.  Service Connection for Syphilis and any Associated 
Residuals

The Veteran alleges that he must have contracted syphilis 
while in the military (and during his period of qualifying 
service, especially) because he has been told by doctors that 
the latency period for a neurosyphilis infection is 8 to 10 
years.

The Veteran may be awarded service connection by showing that 
he currently has a disability resulting from a disease or an 
injury incurred in or aggravated by service.  38 U.S.C.A. § 
1131; 38 C.F.R. § 3.303(a).  In addition, certain chronic 
diseases will be presumed to have been incurred in service if 
manifested to a compensable degree (of at least 10-percent 
disabling) usually within one year after service.  
This presumption, however, is rebuttable by probative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.

In general, service connection requires (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

There is some disagreement as to whether the Veteran has 
residuals of a prior syphilis infection that could be 
considered a disability for VA compensation purposes.  With 
the exception of one statement in the report of the August 
2007 VA examination, discussed later in this decision, all of 
the medical records on file show the Veteran has not tested 
positive for syphilis or neurosyphilis in any laboratory 
testing since July 1988 and, therefore, does not currently 
have a syphilis infection.  See Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992) (indicating service connection presupposes a 
current diagnosis of the condition claimed, to at least 
confirm the Veteran has it; without this minimum level of 
proof, there is no valid claim).  See also Degmetich v. 
Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997) 
(holding that VA compensation only may be awarded to an 
applicant who has the claimed disability on the date of 
application, not for past disability).  But see, too, McClain 
v. Nicholson, 21 Vet. App. 319, 321 (2007) (noting that the 
requirement of a current disability is satisfied when the 
claimant has a disability at the time a claim for VA 
disability compensation is filed or during the pendency of 
that claim and that a claimant may be granted service 
connection even though the disability resolves prior to VA's 
adjudication of the claim).

Here again, though, by virtually all accounts the last 
positive test for syphilis was in July 1988, several years 
before the Veteran filed his VA claim for this condition.

In the October 2006 joint remand the parties conceded this 
point that the Veteran does not have a current syphilis 
infection.  "The parties acknowledge that Appellant does not 
have a current diagnosis of syphilis, however, evidence of 
record, including the June 2003 and March 2004 medical 
opinions, indicated that Appellant's syphilis and 
neurosyphilis may have caused his neurologic impairment and 
psychiatric illness, the effects of tertiary syphilis." see 
joint remand, October 2006 at 3.  The parties appear to have 
somewhat changed their position on this issue in the more 
recent July 2008 joint remand by stating that syphilis was 
then currently present but not currently active at the August 
2007 VA examination.  See joint remand, July 2008 at 2.  This 
is a slight mischaracterization of the evidence that, in 
actuality, states the disease/condition is currently present 
and not that syphilis, specifically, is currently present.  
This statement could easily be construed to mean the 
evaluating physician endorsed the view that the Veteran had 
residuals of a prior infection, rather than intending to 
convey the Veteran had a current infection, especially in 
light of the responses of "None" to the prompt "syphilis 
findings" and "No" to the prompt "is the disease/condition 
currently active."  This interpretation is also more 
reasonable in light of the fact that no laboratory test 
results were associated with that August 2007 examination, 
which in turn would support a diagnosis of a then current 
syphilis infection.  And based on the results of the more 
recent April 2009 VA examinations, even the Veteran's 
attorney now readily acknowledges in his most recent 
July 2009 statement that, "[t]o be sure, [that VA QTC 
examination] expresses doubt about the soundness, or least 
the basis, of the syphilis diagnosis," although, added the 
attorney, "the QTC report does not state the opinion that 
[the Veteran] clearly did not or does not have it."

Confusing this issue still further is the fact that 
neurosyphilis appears to have two different definitions in 
the medical and psychiatric fields.  One is the actual 
treponema pallidum infection of the brain and spinal cord and 
the other is the psychological and neurological aftereffects 
of a syphilis infection.  The Board will discuss the actual 
medical manifestations of a treponema pallidum infection as 
service connection for syphilis and will discuss the possible 
psychological and neurological aftereffects of a syphilis 
infection as service connection for the residuals of 
syphilis. 

A.  Service Connection for Syphilis

As for service connection for syphilis, the Veteran's claim 
lacks all three of the elements of Hickson.  There is no 
evidence he has a current syphilis infection (i.e., the 
required current disability), no evidence that he was 
infected with syphilis while in service (and especially 
during his qualifying period of service), and no evidence of 
a medical nexus between the initial diagnosis of syphilis in 
February 1987 and his qualifying service that had ended some 
eight years prior in January 1979.

The Veteran's STRs do not show treatment or diagnosis of any 
sexually transmitted disease.  The sole genitourinary 
complaint in service was a tender, raised lump on the left 
side of his groin in November 1976.  As his STRs show no 
treatment or diagnosis of syphilis or neurosyphilis, these 
records provide compelling evidence against his claim.  See 
Struck v. Brown, 9 Vet. App. 145, 147 (1996).

As mentioned, the post-service records show a diagnosis and 
treatment for syphilis in February 1987.  A letter from a 
BCPH Investigator summarized the Veteran's treatment and 
diagnosis as "[the Veteran] was seen at the Essex STD Clinic 
initially on February 23, 1987.  His RPR was reactive with a 
titer of 1:32 and a positive FTA.  [He] returned to Essex STD 
Clinic on March 16, 1987 where he was treated with 2.4 m/u of 
Bicillin for early latent syphilis."  



The "early latent" stage is the term used to refer to the 
first year after syphilis infection, according to The Merck 
Manual of Diagnosis and Therapy, Infectious Diseases Section, 
Sexually Transmitted Diseases Subject, Syphilis Topic, Online 
Edition (last updated November 2008).  Clearly then, the BCPH 
letter would argue against the proposition that the Veteran 
had been infected for over eight years at the time of his 
initial syphilis diagnosis, seemingly necessary to determine 
that his infection had occurred during his qualifying service 
that ended in January 1979.

None of the Veteran's later medical records include 
laboratory test results showing a positive test for syphilis.  
Additionally, there is no medical record showing positive 
laboratory test results for neurosyphilis.  The records from 
Franklin Square Hospital contain no such medical findings, 
only the Veteran's reports of his medical history.  The first 
record is his initial contact in June 1988, when he reported 
that he had had positive blood tests for syphilis one year 
prior, so in 1987, and three months earlier in 1988 and had 
received three penicillin injections.  The second record is 
the report of a lumbar puncture procedure performed in 
July 1988, which states the fluid obtained was sent for 
Venereal Disease Research Laboratory (VDRL), a test for 
syphilis.  There is no medical record of the VDRL results or 
any follow-up treatment.  The third and final record is from 
April 1989, which states in the past history section "37 
year old white male diagnosed with neurosyphilis July 1988, 
IV penicillin 15 days.  Has been followed FTA-SYS nites titer 
elevated 1:16 to 1:32 one month ago, here for another test, 
tried to Sunday- not available.  Notes headaches received 
Nuprin and is very worried about recurrence.  Denies new 
sexual contacts.  No visual changes, wishes private medical 
doctor referral."  In the Findings section it lists "37 
year old white male in no acute distress, neck supple, neuro 
-."  The Diagnosis section states rule out recurrent 
neurosyphilis.

Additional records from the Veteran's psychiatric 
hospitalization in 1996 to the present all include a reported 
past medical history of neurosyphilis.  Although he continues 
to report new neurological and psychological symptoms that 
the treating doctors indicate may be caused by neurosyphilis, 
they have not been able to find any active infection on 
laboratory tests.  None of these records include a subsequent 
diagnosis or treatment for syphilis or neurosyphilis.  
Specifically, a July 1999 spinal fluid serology report was 
inconclusive for neurosyphilis and a subsequent FTA 
absorption test in August 1999 did not indicate a then 
current neurosyphilis infection.

The August 2007 VA examination does not appear to have 
performed any laboratory tests for the presence or absence of 
the bacteria that cause syphilis and neurosyphilis, treponema 
pallidum, but merely cataloged the Veteran's possible 
symptoms.  There are two "no shows" for laboratory tests 
scheduled in June 2007 and July 2007, just prior to that 
August 2007 examination.  The Board's explanation for the 
inconsistencies in the examiner's report, in that he stated 
that 1) there were no syphilis findings, 2) that the 
disease/condition is currently present, 3) that the 
disease/condition is not currently active and 4) that all 
tests results were not included in the examination report, is 
that the examiner intended to endorse the opinion that the 
Veteran has residuals from his past syphilis infection and 
not to state that he currently has a syphilis infection.  The 
examiner could not reliably determine that a syphilis 
infection was then currently present without proper 
laboratory testing, which he unfortunately did not have the 
benefit of.  Thus, as it appears he did not perform or have 
access to current laboratory tests, interpreting this 
statement to be a finding of a current syphilis infection 
would not a competent medical finding.

Laboratory testing for syphilis in connection with the more 
recent April 2009 VA QTC examination found no evidence of 
current infection on a FTA absorption test.  The examiner 
stated that, based on the current negative test results, 
the negative test results from 1999, and no record of what 
the test results were in 1988, he could not conclusively 
state the Veteran had ever had a neurosyphilis infection.  
This examiner further indicated that, as there was no 
residual pathology from the 1987 syphilis infection, he also 
could not make an estimate as to when the infection occurred.



The Veteran's attorney argues in his most recent July 2009 
statement that the QTC examiner's findings, which have 
resulted in the continued denial of the claim, do not refute 
any of the other evidence on file favorable to the claim, 
including from several medical professionals - namely, Dr. 
G, Nurse D'A-L, repeatedly Dr. M, and the VA contract 
psychiatrist, Dr. E, who also examined the Veteran in 
April 2009 (and who, on Axis III, diagnosed neurosyphilis).  
The attorney maintains that, although the April 2009 VA QTC 
examiner for the syphilis claim "[t]o be sure...expresses 
doubt about the soundness, or at least the basis, of the 
syphilis diagnosis, ...the QTC report does not state the 
opinion that the Veteran clearly did not or does not have 
it."  But the fact remains that statements that are, 
for all intents and purposes, inconclusive as to the origin 
of a disorder, even assuming for the sake of argument the 
Veteran has the disorder in question, cannot be employed, 
even using this reverse logic, as suggestive of a linkage 
between the disorder and his military service.  This is 
especially true, as here, where not all of the Veteran's 
military service was qualifying, and even accepting there are 
questions of whether he has neurosyphilis (rather than/in 
lieu of syphilis).  See Warren v. Brown, 6 Vet. App. 4, 6 
(1993); Sklar v. Brown, 5 Vet. App. 104, 145-6 (1993).  
Opinions like this ultimately amount to "nonevidence," 
neither for nor against the claim, because service connection 
may not be based on speculation or remote possibility.  See 
generally Bloom v. West, 12 Vet. App. 185 (1999) (a medical 
opinion based on speculation, without supporting clinical 
data or other rationale, does not provide the required degree 
of medical certainty).  See also 38 C.F.R. § 3.102 (when 
considering application of the benefit-of-the-doubt doctrine, 
reasonable doubt is one within the range of probability, as 
distinguished from pure speculation or remote possibility).

As the attorney alluded to, the Veteran has submitted 
statements from two treating professionals, E.F.M., M.D. and 
E.D.A., F.N.P., purporting to link the Veteran's February 
1987 syphilis diagnosis to his military service.  These 
opinions are entirely based on the Veteran's statements as to 
his symptoms, treatment and diagnoses that he made to them 
ten years after this treatment and twenty years after his 
service.  At the time they made their conclusions, neither 
doctor appears to have had access to the Veteran's treatment 
records - either from service, the intervening period 
between the conclusion of his service and his February 1987 
diagnosis of syphilis, his subsequent syphilis treatment in 
1987, or his follow-up consultations in 1988 and 1989.  
Significantly, the Board received records from Franklin 
Square in February 2004 and from BCPH in May 2008, after the 
two statements were issued, and has no medical records 
whatsoever between service and 1987.  More significantly, 
these records show early latent syphilis in February 1987 and 
do not include a diagnosis of neurosyphilis.

Based on the Veteran's statements that he had been diagnosed 
with neurosyphilis in 1985 and that the physician had told 
him the condition had progressed for 8 to 10 years prior to 
being diagnosed, Dr. E.F.M. assumed the Veteran had tertiary 
syphilis at the time of diagnosis.  This is entirely counter 
to the initial diagnosis in February 1987 that the Veteran 
had "early latent" syphilis, meaning within its first year 
of onset, so since 1986 or thereabouts.  There is no 
statement in the Franklin Square medical record supporting 
the conclusion of tertiary syphilis or indicating the Veteran 
had the infection for 8 to 10 years prior to his diagnosis.  
The Franklin Square records do not include the results of the 
VDRL that was performed.  

The statement of Nurse E.D.A. is flawed for the same reasons 
because she, too, based her entire opinion on statements from 
the Veteran, without any supporting medical records.  
Additionally, the statement "[w]hile on active duty assigned 
to Ft. Myers, VA in 1978 he acquired syphilis without knowing 
it" defies credulity.  It is not reasonable to believe that 
Nurse E.D.A. can know when the Veteran was infected when he 
did not even know he was being infected.  Additionally, 
as his records show he was elsewhere at Fort Lewis, 
Washington, until at least October 1978, it is no way a 
reasonable conclusion that Nurse E.D.A. is able to narrow 
down the Veteran's window of infection to a two-month period 
in 1978, especially when she is looking back some twenty-six 
years after the fact.

Neither medical opinion accounts for why the Veteran's 
February 1987 syphilis diagnosis was characterized as "early 
latent," nor do they account for why he would continue to 
develop new neurological and psychological complications from 
a disease, despite all laboratory testing coming up negative 
for a current infection.

Consequently, these opinions as having little probative 
value.  Not only are they rife with factual inaccuracies, 
they are based entirely on the Veteran's account of his 
symptoms, treatment and diagnoses.  See Swann v. Brown, 5 
Vet. App. 229, 233 (1993) (generally observing that a medical 
opinion premised upon an unsubstantiated account of an event 
in service is of no probative value and does not serve to 
verify the occurrences described); Reonal v. Brown, 5 Vet. 
App. 458, 461 (1993) (the Board is not bound to accept a 
physician's opinion when it is based exclusively on the 
recitations of a claimant).

In Kolwaski v. Nicholson, 19 Vet. App. 171 (2005), the Court 
clarified that the Board may not disregard a medical opinion 
solely on the rationale that it was based on a history given 
by the Veteran.  Rather, as the Court explained further in 
Coburn v. Nicholson, 19 Vet. App. 427 (2006), reliance on a 
Veteran's statements renders a medical report not credible 
only if the Board rejects the statements of the Veteran as 
lacking credibility.

In another precedent decision, Nieves-Rodriguez v. Peake, 22 
Vet. App. 295 (2008), the Court discusses, in great detail, 
how to assess the probative weight of medical opinions and 
the value of reviewing the claims folder.  The Court holds 
that claims file review, as it pertains to obtaining an 
overview of the claimant's medical history, is not a 
requirement for private medical opinions.  The Court added, 
"[i]t is the factually accurate, fully articulated, sound 
reasoning for the conclusion, not the mere fact that the 
claims file was reviewed, that contributes probative value to 
a medical opinion."

In the Nieves-Rodriguez decision, the Court vacated the 
Board's decision because the Board had dismissed one of the 
two favorable private medical opinions solely on the basis 
that the physician had not reviewed the claims folder, 
without an explanation of why that failure had compromised 
the value of the medical opinion.  By contrast, the Court 
held that, in rejecting the other private medical opinion, 
the Board had offered adequate reasons and bases for doing so 
(the doctor had overlooked pertinent reports regarding the 
Veteran's medical history), and thus, the Board's rejection 
was not based solely on the failure to completely review the 
claims file.

Here, though, the Veteran's credibility is in question.  See 
Smith v. Derwinski, 1 Vet. App. 235, 237 (1991) (determining 
the credibility of evidence is a function for the Board); 
Hayes v. Brown, 5 Vet. App. 60, 69- 70 (1993), citing 
Wood v. Derwinski, 1 Vet. App. 190, 192-193 (1992) (VA 
decision makers have the responsibility to assess the 
credibility of evidence and determine the degree of weight to 
give the evidence).  The Veteran's reports of his symptoms, 
treatment and diagnoses have varied widely throughout the 
record.  He has alternately told physicians that he was 
diagnosed with neurosyphilis in 1985 and in 1989, when he 
told the Franklin Square physician it was diagnosed and 
treated in July 1988.  He has similarly changed the dates of 
his alleged symptoms.  In an August 2001 counseling 
evaluation, he claimed that in 1980 while living in Virginia 
Beach he developed a wart on his penis and the physician 
basically told him that he had nothing to worry about.  In 
his claim dated in January 2004, he claimed that this wart 
appeared shortly after he reached Fort Myer and that he never 
sought treatment and that it was his report of the possible 
earlier symptom that had prompted the physician at Franklin 
Square to give him two weeks of intervenous penicillin.

The Veteran's STRs show treatment in Fort Lewis, Washington 
in October 1978 and his first medical visit at Fort Myer in 
February 1979, so he clearly was not at Fort Myer until the 
very end of 1978.  In later accounts, he claims this same 
penile wart or lesion appeared in 1978 and that he never 
sought treatment.  He reported no signs or symptoms of 
syphilis at the time of diagnosis, but reported to the 
VA physician in August 2007 that he had experienced burning 
in his groin in 1987 and that was why he sought treatment.  
He also reported during an August 2001 counseling session 
that his syphilis titer was up at that time, and yet, this 
report does not appear to coincide with any laboratory 
testing performed in 2001.

Also significant is the fact that the Veteran claimed to have 
gotten married during his time at Fort Myers.  Until 1984, 
the Commonwealth of Virginia required a 
pre-marital blood test for syphilis (i.e., VDRL).  Va. Ann. 
Code § 20-1 through 
20-12, repealed by Acts 1984, c. 140.  The Veteran has made 
no indication what the results of that test were, but 
presumably he would not have been allowed to marry with a 
positive blood test for syphilis.

The objective medical evidence indicates a diagnosis of early 
latent syphilis in February 1987, testing for a possible 
recurrence in July 1988 without available results, and 
negative test results at all times since, including in July 
1999 and most recently in April 2009.

The subjective evidence, the Veteran's lay statements of his 
medical history, while inconsistent throughout the record, 
essentially establish the story that he sought treatment for 
syphilis in Baltimore in the late 80's and at some point 
during the treatment a physician asked him if he had any 
prior symptoms.  He recalled a penile wart at some point 
after returning to Virginia in the late 1970's or early 
1980's.  The physician then suspected possible neurosyphilis 
and put the Veteran on 15 days of IV penicillin.  His 
condition remained stable and he had no concerns of 
recurrence until his hospitalization in June 1996.  As his 
psychiatric condition did not respond well to their 
treatment, his treating doctors suspected he still had 
neurosyphilis or had residuals of an earlier neurosyphilis 
infection.  His treating doctors have since convinced him 
that not only does he have neurosyphilis, but that he must 
have gotten it during his military service (and especially 
during his period of qualifying service from January 15, 1976 
to January 14, 1979).  From the changes in his stories from 
his suspected symptom being after service in 1980 to now 
being at Fort Myers in 1978, so during his qualifying versus 
nonqualifying service, appear altered to adjust the facts to 
what would allow for service connection.

Additionally, the records from the Center for Counseling in 
2001 appear to be coaching the Veteran to adapt his symptoms 
to medical military-related diagnoses, rather than the 
psychiatric diagnoses of bipolar disorder and depressive 
disorder he had prior.  The social worker included these 
statements in his reports:  "I urged him to go back to the 
VA Hospital, go to the Emergency Room.  He has to sit.  He 
sits at home anyway.  He can watch t.v. until they see him.  
He needs to see somebody there because his percentage needs 
to be upgraded and he needs to be on a different 
medication."  And in the follow-up "He had gotten out his 
Websters Encyclopedia and looked up some of the terminology 
we had used in last night's session and wanted to discuss 
dementia a little bit more, and we got down the DSM-IV, 
reviewed dementia and came up with other subtitle 
diagnoses."  And a later treatment record attempts to link 
his fatigue to a swine flu vaccination he received at Fort 
Dix in March 1976.  Quite candidly, he appears to have been 
influenced by the bad advice of well-meaning people.

The Board simply cannot stretch the benefit-of-the-doubt far 
enough to establish service connection in this case.  The 
evidence establishes an acute, treated and resolved syphilis 
infection in February 1987 and nothing more.  Whether 
treating professionals have used a prior history of 
neurosyphilis in their treatment protocols makes no 
difference to the inquiry whether this infection was incurred 
in service.  The sole evidence linking the Veteran's 
condition to his service is his personal recollection of a 
possible symptom some time after he returned to Virginia.  
And as explained earlier, because he has given conflicting 
accounts regarding that possible symptom, his lay testimony 
is not credible, even if competent.  See, e.g., Rucker v. 
Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 
465, 469 (1994) (distinguishing between competency ("a legal 
concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going 
to the probative value of the evidence to be made after the 
evidence has been admitted")).  See also Buchanan v. 
Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006) (indicating 
the Board retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence).

Additionally, when specifically asked to comment on whether 
this possible symptom could have been an early sign of 
syphilis, the April 2009 QTC examiner explained that syphilis 
lesions generally would be characterized as an ulcer rather 
than as a "wart."  Conditions, he said, which could cause a 
penile "wart" would be a sign of herpes simplex, 
chanchroid, Bechert syndrome, or genital warts, 
not for example syphilis.



In the most recent July 2009 statement, the Veteran's 
attorney expressed his dismay over this QTC examiner's 
generalization of what commonly would be considered a 
characteristic symptom of syphilis versus the other sexually 
transmitted diseases mentioned.  The attorney believes this 
is drawing an overly critical and unwarranted distinction, a 
simple play on words if you will.  The Board, however, 
disagrees, for it was the attorney - not that VA QTC 
examiner, who initially raised the question of whether the 
penile wart referenced in the claims file was necessarily a 
manifestation of syphilis (asking also whether there could 
there be other causes), in trying in turn to establish the 
necessary linkage between any current syphilis or 
neurosyphilis and this symptom the Veteran alleges he 
initially experienced during his period of qualifying 
service.  See the attorney's November 2008 letter to 
the Board.  Just as the Veteran is competent, even as a 
layman, to say he had a penile wart (rather than, say, an 
ulcer) during his period of qualifying service, so, too, may 
the Board resultantly hold him accountable for this 
proclamation, which is capable of lay observation, in 
concluding - as the VA QTC examiner determined, the penile 
wart was not likely an indication, manifestation or 
prodromal symptom of syphilis.  See Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 
Vet. App. 303, 310 (2007).  See also 38 C.F.R. § 3.159(a)(2).

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
of entitlement to service connection for syphilis.  And since 
the preponderance of the evidence is against his claim, the 
doctrine of reasonable doubt is not for application.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).  Accordingly, the appeal of 
this claim is denied.



B.  Service Connection for Residuals of Syphilis, 
Including an Acquired Psychiatric Disorder

As for service connection for residuals of syphilis, the 
Veteran's claim lacks two out of three of the necessary 
elements.  He may have a current disability, but there is 
insufficient probative evidence for concluding he was 
infected with syphilis during his period of qualifying 
service from January 15, 1976 to January 14, 1979.  The 
linkage of his claimed syphilis (or neurosyphilis) to his 
qualifying period of service is essential because that is the 
fundamental basis of any resulting current associated 
disability and its relationship to his military service.  
Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.").  See, too, Maggitt v. West, 202 F.3d 
1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 
1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 
(2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 
1998).  And there simply is no probative evidence of a 
medical nexus between the diagnosis of syphilis in 
February 1987 and his qualifying service that had ended some 
eight years earlier in January 1979.

The opinions from Dr. E.F.M and Nurse E.D.A. attempt to 
bootstrap the Veteran's current symptoms to a syphilis 
diagnosis ten years prior and are unpersuasive.  These two 
medical opinions postulate that the Veteran's current 
problems stem from either a latent neurosyphilis infection or 
the residuals of long-term neurosyphilis infection in the 
past.  Again, though, all evidence of symptoms, treatment and 
diagnoses are entirely based on his unsubstantiated reports.  
Both opinions seem to support the notion that he would 
continue to develop new symptoms of neurosyphilis even after 
his infection was treated and resolved.  However, 
"[t]reatment of asymptomatic neurosyphilis appears to 
prevent the development of new neurologic deficits."  See 
The Merck Manual of Diagnosis and Therapy, Infectious 
Diseases Section, Sexually Transmitted Diseases Subject, 
Syphilis Topic, Online Edition (last updated November 2008).  
Additionally, the April 2009 QTC examiner argues against this 
assertion, stating the Veteran would need to have a current 
neurosyphilis infection to have ongoing pathology.  

Even if the Board was to concede the point that the Veteran's 
current conditions are related to his prior syphilis 
infection, he still has not in turn established the necessary 
link between the February 1987 infection and anything that 
occurred during his period of qualifying service from January 
15, 1976 to January 14, 1979.  Evidence of complications ten 
to twenty years after that initial diagnosis and treatment in 
1987 does not establish the infection had occurred several 
years prior to that initial diagnosis and treatment, but more 
specifically during the Veteran's period of qualifying 
service.  Therefore, there is no basis on which to grant 
service connection for residuals of syphilis, as no nexus 
between that February 1987 syphilis infection and his 
qualifying service has been established.  This includes 
service connection for an acquired psychiatric disorder 
secondary to syphilis.  38 C.F.R. § 3. 310(a), (b); Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (permitting service 
connection on this secondary basis for disability that is 
proximately due to, the result of, or chronically aggravated 
by a service-connected condition).  Here, as service 
connection for syphilis has not been established, 
no derivative claim may be granted on the basis of being 
secondary to syphilis.  

In order to establish entitlement to service connection on 
this secondary basis, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical evidence establishing a nexus (i.e., link) 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998); Velez v. West, 11 Vet. App. 148, 158 (1998); and 
McQueen v. West, 13 Vet. App. 237 (1999).  But the Veteran 
has not established his entitlement to service connection for 
any disability to date.

The Board therefore will look at whether service connection 
for an acquired psychiatric disorder is possible on any other 
basis.  The Board must address all issues that are reasonably 
raised from a liberal reading of the record and identify all 
potential theories of entitlement to a benefit under the 
statutes or regulations.  EF v. Derwinski, 1 Vet. App. 324, 
326 (1991); Jones v. Principi, 3 Vet. App. 396, 399 (1992); 
Verdon v. Brown, 8 Vet. App. 529, 533 (1996); and Brannon v. 
West, 12 Vet. App. 32 (1998).

As already explained, the Veteran may be awarded service 
connection by showing that his current psychiatric disability 
resulted from a disease or an injury incurred in or 
aggravated by his military service.  38 U.S.C.A. § 1131; 38 
C.F.R. § 3.303(a).  

In addition, certain chronic diseases, such as psychoses, 
will be presumed to have been incurred in service if 
manifested to a compensable degree (of at least 10-percent 
disabling) within one year after service.  This presumption 
is rebuttable by probative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

For the purposes of this presumption, "psychosis" includes 
the following specific disorders:  brief psychotic disorder, 
delusional disorder, psychotic disorder due to general 
medical condition, psychotic disorder, not otherwise 
specified, schizoaffective disorder, schizophrenia, 
schizophreniform disorder, shared psychotic disorder, and 
substance-induced psychotic disorder.  38 C.F.R. § 3.384.  
See also 71 Fed. Reg. 42,758-60 (July 28, 2006).

Here, the Veteran clearly suffers from a psychiatric 
disorder.  He was involuntary committed in June 1996 and 
February 1997 for bizarre thinking and talking to himself.  
At that time he was diagnosed with bipolar disorder with a 
Global Assessment of Functioning (GAF) score of only 30.  A 
GAF score is a scaled rating reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  See Carpenter v. Brown, 
8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 
266 (1996) (citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th 
Ed.) (DSM-IV), p. 32).  According to the DSM-IV, a GAF score 
of only 30 indicates the Veteran's behavior was considerably 
influenced by delusions or hallucinations or that he has 
serious impairment in his communication or judgment or that 
he was unable to function in almost all areas.  See the Quick 
Reference to the Diagnostic Criteria from 
DSM-IV 46-47 (1994).



The record indicates that, prior to his first hospitalization 
in February 1996, the Veteran had been involved in a motor 
vehicle accident where he lost control of his truck and 
killed a dog.  The record also indicates that, prior to his 
second hospitalization in January 1997, he had fallen, hit 
his head, and had a seizure.  During the many years since he 
has consistently received psychiatric treatment 
and medication.  He also has been diagnosed with depressive 
disorder, several personality disorders, and on one occasion 
posttraumatic stress disorder (PTSD).  See Clemons v. 
Shinseki, 23 Vet App 1 (2009) (the scope of a mental health 
disability claim includes any mental disability that 
reasonably may be encompassed by the claimant's description 
of the claim, reported symptoms, and the other information of 
record).

Regardless of the specific diagnosis, however, as the 
Veteran's STRs show no complaints, treatment or diagnosis of 
an acquired psychiatric disorder of any sort, these records 
provide evidence against his claim.  See Struck, 9 Vet. App. 
at 147.  His post-service medical records show he was first 
diagnosed with bipolar disorder in February 1996, some 17 
years after his qualifying service had ended in 1979.  This 
17-year lapse between the conclusion of his qualifying 
service and the onset of his symptoms is evidence against his 
claim.  See Maxon v. West, 12 Vet. App. 453, 459 (1999), 
aff'd sub nom. Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) (ruling that a prolonged period without medical 
complaint can be considered, along with other factors, as 
evidence of whether an injury or a disease was incurred in 
service resulting in any chronic or persistent disability).

The report of an August 2001 Center for Counseling evaluation 
indicates the Veteran stated his depression had begun in 1986 
following the death of his mother, and that he began taking 
Prozac at that time.  So his mother's death and his resulting 
depression over that, while indeed unfortunate, has no 
correlation with his military service.



An April 2007 VA psychiatric evaluation diagnosed mood 
disorder with psychotic features by history and assigned a 
GAF score of 55.  The examiner stated the Veteran's ongoing 
symptoms of depression, poor social adjustment, and anxiety 
did  not clearly indicate a specific organic nexus, although 
that examiner was more inclined to attribute these symptoms 
to the Veteran's January 1997 head trauma than to residuals 
of syphilis.  The examiner did not comment on whether these 
symptoms, alternatively, could be directly related to the 
Veteran's military service.

The more recent April 2009 VA psychiatric evaluation 
diagnosed bipolar affective disorder on Axis I, as a residual 
of syphilis (or presumably the neurosyphilis diagnosed on 
Axis III), and assigned a GAF score of 50.  But there was no 
additional medical comment on the etiology of the underlying 
syphilis (or neurosyphilis), seemingly because the Veteran 
had the separate VA QTC examination, also in April 2009, for 
that additional determination insofar as whether the syphilis 
(or neurosyphilis) dated back to his qualifying military 
service.  And for the reasons and bases already discussed, 
that other VA QTC examiner did not in turn make this 
necessary linkage of the syphilis (or neurosyphilis) to his 
military service.

The Veteran's claim, therefore, cannot be granted as there is 
no probative medical nexus opinion linking his current mental 
impairment, irrespective of the specific diagnosis, either 
directly or secondarily to his period of qualifying service.  
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000).  
Without this supporting medical nexus opinion, there are no 
grounds to grant his claim.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993); see, too, Maggitt v. West, 202 F.3d 1370, 
1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 
(Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 
(2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 
1998).



The Board also has considered the Veteran's lay statements.  
But even he acknowledges that his psychiatric problems began 
in the late 1980s, so years after his qualifying military 
service had ended the prior decade, in January 1979.  
He has not asserted, and the medical evidence does not 
otherwise suggest, that any current psychiatric disorder 
originated in service, only that he believes it is secondary 
to his syphilis diagnosis.  Again, though, service connection 
for syphilis is being denied and, therefore, secondary 
service connection is not possible for any derivative 
disability, even assuming he has resulting psychiatric 
impairment.  See again Wallin, Velez, and McQueen, supra.

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
of entitlement to service connection for an acquired 
psychiatric disorder.  And as the preponderance of the 
evidence is against his claim, the doctrine of reasonable 
doubt is not for application. 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 
56 (1990).  Accordingly, the appeal of this claim is denied.


ORDER

The claim for service connection for syphilis is denied.

The claim for service connection for an acquired psychiatric 
disorder, including as a secondary residual of the syphilis, 
also is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


